 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 288 
In the House of Representatives, U. S.,

June 2, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2055) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2012, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2055) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2012, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except: (1) proceedings under section 2 of this resolution; and (2) one motion to recommit with or without instructions. 
2.The proceedings referred to in the first section of this resolution are as follows: (a) after disposition of any amendments reported from the Committee of the Whole, the Chair shall put the question on retaining the title beginning on page 25, line 14 (Department of Veterans Affairs); and (b) after disposition of the question under subsection (a), the Chair shall put the question on engrossment and third reading of the text comprising those portions of the bill (as perfected): (1) retained by the House pursuant to subsection (a); and (2) not subject to proceedings under subsection (a). 
3.In the engrossment of H.R. 2055, the Clerk shall conform title and section numbers and make related corrections to cross-references in the event a portion of the bill is not retained pursuant to section 2 of this resolution. 
 
Karen L. Haas,Clerk.
